Citation Nr: 1707342	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-24 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected left knee subluxation and instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a March 2016 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 10 percent for left knee subluxation and instability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2016 Order, the Court endorsed the parties' Joint Motion for Remand (JMR).  The JMR set aside only the part of the March 2016 Board's decision that denied an initial rating in excess of 10 percent for the service-connected left knee subluxation and instability.  

The appeal is REMANDED to the Area of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his service connected left knee instability warrants a higher initial rating than 10 percent.  

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5262.  Recurrent subluxation and lateral instability is rated under DC 5257.  The rating provisions of that DC are as follows. A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  The terms "slight," "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

In vacating the portion of the Board's decision which denied the claim for a higher initial rating in excess of 10 percent for left knee subluxation and instability, the Court, via the parties' JMR, determined that the Board did not adequately address all the relevant evidence before reaching a decision.  As outlined in the JMR, a December 2012 VA examination noted the Veteran's left knee pain and falling, and March 2012 VA medical records report the Veteran's left knee giving out and causing him to fall.  The parties found that although the Board acknowledged this evidence in the March 2016 decision, the Board did not fully consider and address this evidence in its analysis.  

In view of this and the relative age of the examinations in question, the Board finds that a remand is warranted in order to obtain a new VA examination that fully considers the Veteran's history of falling due to his left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from July 2015 to present. If no records are available, the claim folder must indicate this fact.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure them, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran and his representative must be given an opportunity to respond.  

2. Request that the Veteran identify all private medical providers from whom he has received treatment for knee related issues.  After securing the necessary releases, take all appropriate action to obtain those files.

3. The Veteran must be afforded a new VA orthopedic examination to provide a medical opinion as to the etiology of the subluxation and instability of the Veteran's left knee.  Specifically, the examiner must address the level of severity of the Veteran's service-connected left knee instability prior to January 2014 based upon evidence in the Veteran's medical records, such as: (a) the VA neurology consult in August 2011 which noted history of left patella arthralgia and patella dislocation; (b) the March 2012 VA neurology clinic report which evaluated the Veteran's left knee instability; and (c) the March 2012 VA physical medicine and rehabilitative services report where Veteran complained his left knee would pop out and cause him to fall.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why the definitive opinion cannot be provided.

4. After ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






